OFFICE OF THE ATTORNEY GENERAL     OF TEXAS
                     AUSTIN



ITon+J. P. Bryan
county Attorney




        *3ec. 8, Provided however that thiu A&
    shall not apply to publ.idati~awhloh have
    been publiehed an8 olroulated,f~emrall fblr
    et least twelve (U) montha nezctprseexing
    the accep%anoe of such akwdising: ?OP oth-
    er than purely politiaal gurgoees illQorm la-
    aality otber than that in whioh it iS low&d
   and published at the time ofaooepting such
   poJ.ltioal
            advertisingfromnore thanone oan-
   dldete.
        Veo. 36 md provide4 furtherthatSea-
   tiOn 1 Of thie Aat'6hall net apply t0 publi-
   oations whZoh have, prior ta the aoqclptanoe
   of pclitical a8rertisingfmm more than on6
   ~candldete,been publlahed and oiraulatedaen-
   arall for a period of less than one year
   insedktely praoeding the acrospUanoe af suoh
   adrartieingin the event that euch aPplior
   tion can showewnerehipofits physiaa;Lplanf
   and that its advertisingrateu are in pro-
   portlon to the amomt and kind of its elrou-
   lationI
        T3eo. 4. Whos~ar violatar thmprwi~ions
   of this bet shallbe finednotless than fin
   RumIre Dollars ( 506) nor more than One
   Thousaud Dcllass t$l,OOO), or be latprisoned
   in jail not lea0 than three (8) months nor _
   storethan si% (6) months, or both, Each *lo-:
   latlon Of this Aot shall be a separate of-
   iwlEB*~
         House &Ill 700 ~ervt36out of the reeognined
busineso ofpublishin a nearpaper,magaxAn60~0th~
publloaticm a eeTtafh olass and pxohiblts thcso Ln
such olaae imm selling politloal at'ivertleingtomore
than ona candidate fcr any public office, leaving un-
abridged the right of the others within the general
olassifieatfonto do so+ The prohibitionagainst the
forbidden publicationfrom aeliine politioal advcartis-
izigllkewiae, of oouree, precludes the oandidatasfrar
purchasing suoh advertising,notwlthstandfngthwir
desire to do so. Xn other words, the aot deetroys fha
befcre ezisting right of the prohibitedpublication to
con';ractfor the sale of its advertising space and as
a nempssearyoorrelativedestroys the right of oandl-
datetito contract with the forbidden publioaticnfB
such advertisingspace.
        A further anaigaie'oftheAOt reveal8 that ft
                                                             321




    rzm. J. P. Brytmb pace 3

    was not designedto, and could not Inherently protect,
    the publia fkontanythinginlmloaltothe pub& health,
    ~morals,safety,orwelfare. no one mapserioualy main-
    tain, petrticutilythe members ofthe LsSialoturewho.
    emoted thislaw,'that under guise Of the police power,
    the publia should ba proteotedtimreading politioal
    advertteements. Or that political advertisementlua
    newspaper09 less tAbanLB monthsinexistenae is harm-
    ful to the peogle;,wiisreas;ina publication of more
    than 18 months of:existence,it is not 804
             Burthermore,H. B. 700 may not be deemed to
    have been enaotedtoprotsot the oandidatefor offioe
    themselves in any way;otwhioh the law may take oog-
    niience, that aid not, prlortothe enactment of this
    &v, exist under the absolute right of the oandidats
    to oontraot for or refuse tooontraot for, the adver-
    tising offarad by the partioularpubllaation.
             ObvlOuSly,alSO,%hi8 l13WWeS not oa&;attlabd
    to proteotthepublioationaffeoted) ratheritaurtails
    and Limits their .frea arduntr&mmelsdright to sell a
               typeat'oon&oditym0et luorativsto the pub-
    pe.rtif33lar
    lie&ion business.
            braythe Aot, ther'efore,
                                   be upheld under Sea.
    19o$ &I%. loftha ConstitutionOfTexas, whloh reads!
             970 oitizenof this state &.a11 be d6-
        .privedof Ilfe, liberty, property, privi-
        lages or immunities,~,or in any manner d%s-
        franchised,except by the due course of law
         of the.land;*
    m-under Sco. 3 of Artiole 1 Of the Uonatitutionof Tex-
    &is, whioh
             maagl
             *A11 free men, -:'nenthey fom a social
         oapact, have equal rights and no man oraet
         of men, is entitled to eXciuSiV* 00parat43
         2ubli.oenolment, or privilac;ee, but in con-
         e&derationof :mblia ssrvioes~*
    or unEe!cSm. 1 of the 14th Amendment of the Constitu-




F
                                                            322




Ron. J. F. Dryan, pset,e
                       4

tion   Of   the Unit& St&tee, whioh reads:
           “Allpersons born or naturalized l.ntha
       United St&es, and aubjeotto the jurisdlo-
       tion thcraol:,me oitizena of ths United
       Staten end of the Stats wherein they resi%s.
       RO stnt.eShall .mke or 2nfOrO8 any IaN whioh
       shall r~brid+yz+
                     the privileSeror irmmltiea
       or cith3s    0r the unitfdi statei3) GOT    6iku
       any state Oepriva any person of life,,Uber-
       ty, Or prOpeTty,   WithOUt   dua pcOO825   Or 1aW;
       nor Cecy to any Fsrsoz within its juris%lo-
       tfoa the equal protaotioa of the laws+*
          Touohin6ths ~_uestion0r veXi% olreelrit3ation
and arbitrary disorlmination, i&s United 8Rntee5uproms
Court 2n the’oese of FROST V. CORFORATrTIOI6
                                           OO:J&, S78 U.
3. 515, 522, emounce% them prinoipLleer
           * * * * In either aasa; ths olaesSriaa-
       tlon, in order to be atall%,‘must rest upon
       some .goun% or %iirersnoehaving a fair an&
       substmtial~relation to the ~objeatof the
       legislation,so t.hetall parsons similarly
       oiroumstancodshall be treated aliks** Roy-
       ster Guano Co. v. Vir&xla,~ 253,U.S. 418,
       4131 Ai.r~~~oy
                    1;orporat1.onV. DQ~, 266 U. 9.
       71;55; Schlesingerv. Wisconsin 270 U. S,
       830, 240. That is tc say, mere dlfferenos
       fs not ano~ghr thd ~ttempteu olaeairiaation
       *mmt almya rest upon some difrersnoewhich
       beers a rensoneblo en% dust relation to tha
       act Izzrsapect to whioS the olaesiriouti6n
       is prcpooed, snd uan never be made arbitrari-
       ly ~2~2vrithoutuny such b~is;* Qillr,Solar-
       ;@ 8: Santa I% Rye VI Elliott,  165 B.S. 158,
        u . Lo’.:imillo Gr.e‘20”V. COl.esran, supra,
       P* L-57
             (277 u. s. 32).”
            It WCS liiewise dechre% by theSupreme Court
                                                           323



Hon. J. P. Bryan, page S

     relied a, osn only interferewhen it is nado
     clearly to appesr thatian atteapted olnse-
     ifioationhua no reasonablebasi5.h the ne-
     ture of ths businessesoleasified,end that
     the law operatee unequally upon aubjoats be-
     tween ~hfah there is no real Ufierenoe to
     justify the @operate treatment of them undsr-
     taken by the Legfslature. Thie is th5 rule
     in a?plytig both the &ate and Xedmxl, otm-
     stitutlone,an% it hss bees 80 often Istate%
     astO  rander uuneoeasaryfurther di0ouseion
     or it. * * * *
         .In the aase of LCSSING T. KUGmS, 244 8.W,
556, 559, 560, the oourt vigorously dsno*moe% the ar-
bitrary exero$se of governmentalpower by tha &I&&S-
tulv in oreatinga purported alaasifiaationwith po-re-
tdonel bnsls thorefm. We quote as follwS irax thio
opinionL
          * * * a W5 reaognfge the well-establiah-
    ad prinalgle that in the exeraise of poliae
    power th0 Legi8letureIaay.xakedistlnotton~
    base% upon elassifioation,proviUed the eh86-
    ifiaationreste upon R rational uirrer8nos
    whioh neaeaaarilydietingulahesal3 those a$
    partioular alaseea fsoa those of other olaeese.
    Xtwever,   it 25 vttal to tAe validity of smh
    legislationthat such ratkonal baeie must QX-
    WI. The Legisletu--e    cannot by its arbitrary
    riat oraati such elm3siiioatlon. xi in the
    nature oi't::ingathere la 1~)rational dls-
    tinotion up011ahiah it ia base% In reletion
    to the subjeot-mvttorof the legislation an%
    the pur,noseesought to be attained, then tha
    law omnot survive!the ehellenge of the ait-
    izen or olass or altlzana Ulsariminate%atqAsat+
    Under such olroumtancee, a law whleh warks
     the %pOliatiOn   Or ths prop8rty   Or oertah   aft-
     izens and subjeots them to an exercise oi’gw-
     erumentelpeer whloh la purely arbitrary,
     branding thelas% oriqfnals for comaitting~aots
     which are lawful when oomltted by othe e
     ve think, oleurly mu alt8g*thervithout
                                      .       bu;:’
                                                           .
A
                                                                324



    Ron. J. 3'.Bmm,   page 6

         port in the theory that It affeota equally
         and alike all the individualaof the alass
         to which it pertains. Without indloatlng
         any reason fox it, the Leglulaturaby the
         provlsfons of this lau lta;goseeppsnaltiesard
         re~trlotiOn8upon the property riBhts which
         inhere in the cwnerahip  and operatim ofeo+n-
         maroial notor vshlolect,and exempts motor
         vehlalea uaed In agrloulturalpursuitlrfrost
         such penalties and restrlationa$and, equal-
         ly without lndioatingany raeaen for it,,malam
         orimlnalthe usa ot aartainVmotorvehioler .
         fox ocnunaraialpurposes and, at the sametlme,
         raakeslawful the use of the aenw vehioles’for
         agrioulturalpurpoaee n on the @a&M road&
         X0 reasan auggesta itse E to u6 as a justi-
         iioaticrn-ofsuoh dd.sorlminatione.In these :,,.
         respeota, as well EC)in othex yaapeotr sppar-
         %nt at a ghme, th8 O%aers and UEIQTlOf OaoQ-
         meroial motor vebiolee are made the viatizne
         of eeprlal0usdiUoriIPinat.tiOn.*
            *In the aasb Of EX PARTE DREIBZ.J3IS,103 pi.a.
    (&I) 470 the GourtofGriaiki Ap?eeleofT%xar 8truOk
    dOwn a o!t,yordinance aa being diaurj.~&neborjend M-
    oonetitutlonalwhich requirad e lioenae fee Of all t6m-
    porary merohante aod execqting all parsone who had been
    engaged in oertaln designatedbueine8~1eetd a period
    of am year ox mubb4 The aourt deolaredr
             *An OrdlnenoewhFoh atteznpteto d&Otia-
         &leh between parsons engaged in the e(uneor
         like buelnaaaae,meraly on the basislof the
         lan@h of time eaoh ie eneged in the buti-
         ne)ss,is in oontraventionof seotlxms 9 and
         19 of Artiole I of the Oonstitutlon.”
             See ala0 thefoll~ing   0~11888   by the Court Of
    OrirainalAppeals of Taxaa$
                                                                   325




            we rsgnrd It 8s 01-r that R. B. 900, In its
dlrorlnloatlon between ;tublleatlOn818 alaci~~ lagialatlon
and offend8 ngelnst the Quoted provlslon8 of the utcrteand
f8a0m     c0mdtutih8.     No lew mep, upon aon8iaeretlon8 6n-
aotod into ?f. E. 900, dsnr the ordinary rl&t or oontruot
88 Is done by this Aot. Raduoad to its ultlnmta eftsat
this otatute forbldm thors publication8 in tha srbltrarily
a08ignmd     01.~8 ima rpeU,lnft,polltiaalsdvertlsin~ to inor0
than oncroandldate; ~Wreaa, othar publiaatlon8 may me11
rush with lmmunlty, ratwlthatandlng the faot that all are
swiged ln the aanm buslnaas with the general pub110 and to
the ~~043ena, noaeiy, th8t of neping profit. It produo*
a alnasltioetlonwhloh 8ubjeot.none to a burden from whloh
tha other le rolleveed,and 18 eMally        arblWary baoawo
baasd upon no real or rubrtantlal dlifermoss having ree8b~-
able reLetIon to the rubjaet dealt with by the iktutm.      The
pub110 health, morala, safety or rnlfero is not Involved;
there lo lnvolvrd the unabridged right, under the oommo~ law
and In a free wuutry, of a oltlam to publlmh a newmpa~er,
magaelno or other publloatlonr, aa to sol1 a reoognlred eon-
aodlty ln aonacratlonthezxmlth, toeether with the oorroapond-
1% right 0r M Individual to purch~ae or retws rush 0rr0red
OoPe?scraity, Suoh right8 are unoonstitutlonslly invaded by
thl8 law.
             a1oo point out that th18 8tatute le mbjeot to
          P.ls
oOn8tltutloMl arltloirn, e8 a penal 8tatutos ~WILUO of the
lndetlnlteneee and unoartalntp of various of its terma. The
meaalng of the language nunle88 ruoh publloatlon shall hero
been published and dlstributad generally* lr la.alclng  ln
deilnltlonand oertalnty. Llkewl8e, the meanirigof the lnn-
$ua#ytIn Saotlon S of the Act "ln the eveat that suoh eppll-
eatlon oen show ownershIp OS ltu physloal plant and that it8
advertisingrataa ara in poportion to the mount and kind
at 1La tlrculatlon* le f33drmi.t    suroeptfble sr rarlow mean-
NV.    It la wall rattlw3  that  a panal offanee mu8t be alearly
defined by the statute aroatlng It othsrwlra, the 8tatute
aunt fall und6C tha roquironuite o4 the Donetftution.
          HoraOver, H. D. 900 aylp not be oumtw&mdunder the
                          of rmwdom or the prsro.
(ronetltutlonal ~ucgrttnteea                        he de-
alarad by ths~ljkt0d statw
                     .~     suprafw Court In the aatie0r
OROS~AIO V. &di@Mr?luo
                     PRESS CO., EB9 9. 5. P33, the ?radoaklaLn-
ant purpose 0r ths grant 4r imnunltp la the bonstftutlbml
guaranty Of rra6dam of the p~a88, waasto:!preewva en untram-
                                                                         326


nen. s. P. Bryan, page 8


meled pre84. "To allow lt to be t4ttsreU 1s to fetter our-
relre8.* In thir,ease, the United StsteseSupreaa Court
.struokdorm a rtatute of the State ot Laulrlan4 whioh under-
took to tax nempapen, p4riodfoal8,eragaaln48or other pub-
Lloationrrhnvlng a 0Lroulatlonof mor4 thnn tw4nty thoueana
ooplelrper week, 88 riolativ4 ol the due proo484 of law
olaure of the United State8 Oonrtitutlonbeoauea the rtatute
8bridged Iraldoa of the m-888, In oonaarntina; on this b&r-
latlre enaotment, Mr. Stmtioe 8uthorland. In deliverlag tha
OpidOa Of the 00Ur?~, 84idt

           "The toFlPin whioh the t41 18 bEpO84d i8 in
     itself 4U8piOiOU4. It i8 llOtncH8UT4d Or limitad
     by the volume OS sdvertiraaent4. It ir measure8
     alons by the extent of the olroulatlon or the pub-
     li88tiOA ia whioh th4 abvartl84aents are ocrried,
     with the lain urpo44 of penalizingthe publlmhen
     aa ourtai! liag e h4 alrW.atlon or 4 aeleat44 ~rt+up
     oi new8pap4r8.*
          FMsdom of the p1-484~ guaranteed by the United Stator
oon8tittltionan4 b the oon8titution at T8x88, VOUOb88i48t8
eaoh and 4vvcry pubz lartlon of our land the right oi due pro-
4488 In any ola44lfl4ationlap44lng upon it r48tT8illt8 ln It8
OrdiMI7 0Oul.48 Of bUli~888.    In abrld@.g the right8 4t thO88
pUblloatitm8In th4 d481@8td Oh88, B. B* PO0 otfenA8 agaln8t
the86 UOMtftUtiOMl 84f4gU4d4.

          YOU 8f4,   8OtMtrdiZi&~~ r88p44tfUuY     8dPi88d that it
18 the oglnioa OS thir Departaent that HO B. 900 of the 46th
L4girlatm4, above 88t but, eontraren48 thr oon8tltut:on or
T8rar an4 of the United Btat48, sad is* theniore, unooa8t~ta-
tlonal and void.


                                       A’lTORWUY    cBMW,L   OZf TBKAB
  APPRQVED J-lJL6. 1940